UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE ESTATE OF CACHIN ANDERSON,
 BY THE CO-ADMINISTRATORS OF THE
 ESTATE, JOYCE HEMINGWAY AND
                                                         No. 20 Civ. 1985 (KMK)
 KANISHA NEWMAN,

                                    Plaintiffs,
                                                         NOTICE OF APPEARANCE
                       -against-

 SERGEANT MICHAEL WOOD,
 CORRECTION OFFICER MARK
 PUTKOWSKI, NURSE NOELIA PARKER,
 NURSE RUTH FOREST,

                                   Defendants.

         To the Clerk of Court and all parties of record:

         Please enter my appearance as counsel of record in this case for Defendant Ruth Forest.

         I certify that I am admitted to practice in this Court.


Dated:    New York, New York
          September 9, 2020

                                                  HOGUET NEWMAN REGAL & KENNEY, LLP


                                                  By: ______________________________
                                                         Helene R. Hechtkopf (HH-7402)
                                                     One Grand Central Place
                                                     60 East 42nd St., 48th Fl.
                                                     New York, New York 10165
                                                     Tel.: 212-689-8808
                                                     hhechtkopf@hnrklaw.com
